Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group 1 (methods for assess the status of a transplanted organ) in the reply filed on 09/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants additional election of the combination of 94 SNPs that are provided in claim 16 (and also provided in claim 28), is acknowledged.

Claim 27, drawn to non elected computer-based products, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

Information Disclosure Statement
The listing of references in the specification (see pages 42-44 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless these references have been cited by the examiner on form PTO-892, or are included in the IDS of 07/20/2020, they have not been considered.

Objection to the Specification – Claim Limitations
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  In the instant case claim 16 is directed a method that includes “the SNPs are sequenced using primer pairs” that are listed in the table of the claim (i.e.:  SEQ ID NOs: 1-270).  But the specification as filed does not appear to include such a methodological step, where in the art the phrase related to a SNP being sequenced using a primer would typical be understood to require that the primer is extended into or through the polymorphic position in an enzymatic reaction to provide some sort of indication of the allelic content.  But the specification as filed provides that the primers of the table are used in a multiplex amplification for library preparation, and that actual sequencing information is generated in a separately performed reaction (e.g.:  p.28).  
Correction is required.

Claim Objections
Claims 16 and 28 are objected to because of the following informalities:  The claims include Tables within the claims.  MPEP 608.01 VI provides relevant guidance on the presentation of a table in a claim:
Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP § 2173.05(s). When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number.
In the instant case while some of the information in the table in each of claims 16 and 28 is germane to the claimed subject matter, the tables contain additional non-essential information and thus the inclusion of the table in the claim in each case is undesirable.  The claims may be more concise if amended to include the required subject matter in the text of the claim.  Claim 16 can be amended to recite the relevant SEQ ID NOs; for example:  “wherein the SNPs of the panel are amplified in a multiplex reaction using primers that are SEQ ID NOs: 1-270”.  Claim 28 can be amended to recite the rs numbers from the claims; for example:  “wherein the 94 SNPs sequenced at step b) are rs159606, rs214955, rs214956 …” where the 94 SNPs are recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18, 20 and 25-28 are unclear over recitation of the intended us of the claimed methods as “monitoring the status of a transplanted organ in a subject”, as recited in the preamble of claim 15.  In the rejected claims there is no active process step in which a status is reported, identified or monitored, and so it is unclear how the required steps of the claims in fact accomplish the stated goal or purpose of the methods.
Claim 26 is unclear over the recited frequencies and durations encompassed by the claim.  The claim encompasses samples take for “one to three consecutive months” but also requires “4-6 samples for analysis taken over a three month period”.  The limitation as it encompasses “one” month is not consonant with the requirement for samples taken “over a three month period”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) 5require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite (i.e.:  in claim 15) “monitoring the status of a transplanted organ” and includes a step of “calculating the quantity of donor-derived cell-free DNA in the biological sample” 
the claims broadly recite an assessment (i.e.:  monitoring) that is based on an evaluation (i.e.:  calculating) of a cell-free DNA in a sample, as consonant with the specification, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement (see MPEP 2106.04(a)(2)).  Additionally, where the claims in light of the specification correlated the status of a translanted organ with a calculation of a quantity of donor-derived cell-free DNA, the claims are directed to the a natural phenomenon which is an asserted DNA-level:phenotype association.
	Additionally, it is noted that claim 18 recites aspects of the relevant calculation with a mathematical formula for determining a cfDNA donor fraction.  The recitation of the calculation is a presentation of a mathematical formula (e.g.: p.15 of the Specification).  Mathematical formulae are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature (e.g.: MPEP 2106.04).

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the evaluation of a status of a transplanted organ.  Here it is noted that while the claims (e.g.:  claim 22 and 24) recite elements of treatment, these treatments are not in fact required to be performed on the subject as the result of the donor-derived cell-free DNA level evaluation of the claims.  The treatments of the claim are recited as pre-solution activity, not as an integration of the identified judicial exception(s) into a practical application of the exception(s). 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.14 “According to the present invention, the methods of sequencing DNA disclosed in step b) are selected from the next generation sequences method and instruments known in the art (i.e Illumina platforms, Ion-Torrent, MinION, GeneRead, PacBio)”).  And the prior art of Woodward et al US Pub 2016/0145682 A1) teaches that the data gathering of the instantly claimed methods (e.g.:  sequencing a panel of SNPs from a sample of cell-free nucleic acids) were routinely practiced in the related art.  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, and 19-26 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward et al (PG Pub US 20160145682 A1).
Relevant to the limitations of independent claim 15, Woodward et al teaches methods of monitoring the status of a transplanted organ comprising the analysis of a panel of SNPs via sequencing of cell-free DNA in a biological sample obtained from a transplant recipient (e.g.:  para 0007).  Further relevant to the instantly rejected claims, the reference provides panels of SNPs, including panels comprising 94 SNPs, suitable for the evaluation of the status of a transplanted organ.  The reference teaches calculating the quantity of donor-derived cell-free DNA in the sample (e.g.:  para 0023).
Relevant to the limitations of claim 19, Woodward et al teaches making measurement of the percentage of donor-derived DNA using an expected value of recipient genotypes in the sample as a reference (e.g.:  para 0023, para 0057).
	Relevant to the limitations of claim 20, Woodward et al exemplifies the analysis of samples from kidney transplant patients (e.g.:  para 85).
	Relevant to the limitations of claims 21-24, Woodward et al teaches (e.g.:  para 0009) that changes in the amount of donor-derived DNA in a sample can indicate transplant rejection, with an increase in the level indicating rejection, a decrease in the levels of the donor-derived cell-free DNA over the time interval is indicative of transplant tolerance, and no change in the levels of the donor-derived cell-free DNA over the time interval is indicative of stable transplant rejection.
	Relevant to the limitations of claims 25 and 26, Woodward et al teaches (e.g.:  para 0032) that samples can be taken and frequencies that meet the limitations of the claims.

Claim(s) 15, 17 19-26 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al (2011), citation 23 on the IDS of 07/20/2020.
Relevant to the limitations of independent claim 15, Snyder et al teaches methods of monitoring the status of a transplanted organ comprising the analysis of a SNPs via sequencing of cell-free DNA in a biological sample obtained from a transplant recipient (e.g.:  Fig. 1).  Snyder et al teaches whole genome sequencing, providing a comprehensive analysis of SNP content in a genome comprising 94 SNPs as required by claim 15.  The reference teaches calculating the quantity of donor-derived cell-free DNA in the sample as a percentage (e.g.:  p.6231 - Sequencing-Based Donor DNA Quantitation).  
Relevant to claim 17, Snyder et al teaches detecting alleles (i.e.:  donor-specific alleles) that are different that the alleles present in a recipient genome (e.g.: p.6231 - Sequencing-Based Donor DNA Quantitation; p.6234 - Patient Genotyping and Library Preparation).
Relevant to the limitations of claim 19, Woodward et al teaches making measurement of the percentage of donor-derived DNA using donor-specific alleles as compared to recipient genotypes in the sample as a reference (e.g.:  Fig. 1).
	Relevant to the limitations of claim 20, Woodward et al exemplifies the analysis of samples from heart transplant patients (e.g.:  p.6233 - Posttransplant  Monitoring  and  Clinical  Sample  Collection).
	Relevant to the limitations of claims 21-24, Woodward et al teaches (e.g.:  Figs. 1, 2 and 4) that changes in the amount of donor-derived DNA in a sample can indicate transplant rejection, with an increase in the level indicating rejection, a decrease in the levels of the donor-derived cell-free DNA over the time interval is indicative of transplant tolerance, and no change in the levels of the donor-derived cell-free DNA over the time interval is indicative of stable transplant rejection.
	Relevant to the limitations of claims 25 and 26, Woodward et al teaches (e.g.:  Fig. 4) that samples can be taken and frequencies that meet the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 19-26 and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (PG Pub US 20160145682 A1) in view of Stephens et al (PG Pub US 20150232929 A1).
Relevant to the limitations of independent claim 15, Woodward et al teaches methods of monitoring the status of a transplanted organ comprising the analysis of a panel of SNPs via sequencing of cell-free DNA in a biological sample obtained from a transplant recipient (e.g.:  para 0007).  Further relevant to the instantly rejected claims, the reference provides panels of SNPs, including panels comprising 94 SNPs, suitable for the evaluation of the status of a transplanted organ.  The reference teaches calculating the quantity of donor-derived cell-free DNA in the sample (e.g.:  para 0023).
Relevant to the limitations of claim 19, Woodward et al teaches making measurement of the percentage of donor-derived DNA using an expected value of recipient genotypes in the sample as a reference (e.g.:  para 0023, para 0057).
Relevant to the limitations of claim 20, Woodward et al exemplifies the analysis of samples from kidney transplant patients (e.g.:  para 85).
	Relevant to the limitations of claims 21-24, Woodward et al teaches (e.g.:  para 0009) that changes in the amount of donor-derived DNA in a sample can indicate transplant rejection, with an increase in the level indicating rejection, a decrease in the levels of the donor-derived cell-free DNA over the time interval is indicative of transplant tolerance, and no change in the levels of the donor-derived cell-free DNA over the time interval is indicative of stable transplant rejection.
	Relevant to the limitations of claims 25 and 26, Woodward et al teaches (e.g.:  para 0032) that samples can be taken and frequencies that meet the limitations of the claims.
	Woodward et al does not teach a method for monitoring the status of a transplanted organ comprising the analysis of a panel of SNPs where the panel of SNPs comprises the 94 SNPs provided in the table of claim 28.
	However the particular collection of SNPs recited in claim 28 was known in the art ant is taught by Stephens et al.
	Stephens et al provides a collection of 94 identity informative SNPs (i.e.:  iSNPs; Table 3) that are the same SNP loci as required by claim 28.
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have performed the transplanted organ status monitoring methods of Woodward et al using the particular panel of iSNPs provided by Stephens et al.  The skilled artisan would have been motivated to use the particular SNPs of Stephens et al based on the expressed teachings of Stephens et al that such a collection of SNPs is optimized to multiplex analysis requiring minimal sample handing, and can determine an individual genomic profile of a human individual.  The skilled artisan would recognize that being able to characterize a nucleic acid sample as originating form a particular individual would be used in the methods of Woodward et al because the skilled artisan would recognize that the recipient genome and the donor genome are two distinct genetic elements that are quantitated in the methods of Woodward et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634